Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 4/28/2021, Applicant, on
6/29/2022, amended claims 1, 3 and 18-20. Claims 21-22 are new. Claims 2, 5 and 13 remain canceled. Claims 1, 3-4, 6-12 and 14-22 remain pending in this application and have been rejected below.

Response to Amendment
With respect to Applicant’s amendments, the 112 rejection is hereby removed.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is rejected below.

Response to Argument
With respect to the 101 arguments, Applicant argues that amended claim 1 is directed to a practical application (See Remarks at pg. 12). Specifically, Applicant argues that the amended claim 1 recites an “improvement in the functioning of a resource reservation system because the claimed system achieves to “determine whether to set a user-set priority mode in which individuals items of the reservation information are not disclosed only when the reservation information is set to non-disclosure or a forcible mode in which the individual items of the reservation information are forcibly not disclosed even if the reservation information is not set to non-disclosure”” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that the aforementioned amendment to the claim recites the function of generating and determining reservation information for displaying (via a display method) in a conventional manner that would not constitute an improvement in the functioning of a computer, but merely a transmission of information to a display panel of a processing terminal. The use of a computer to receive, process, store and display data resulting from an organizational analysis merely implements the abstract idea in the manner of “apply it.”

With respect to the 103 arguments, Applicant argues that the cited references, Yang and Takao, does not teach the amended limitations, “determine whether to set a user-set priority mode in which individuals items of the reservation information are not disclosed only when the reservation information is set to non-disclosure or a forcible mode in which the individual items of the reservation information are forcibly not disclosed even if the reservation information is not set to non-disclosure” (See Remarks at pgs. 12-14). Examiner notes that this argument is now moot, as the claimed amended features are now rejected by Yang et al. (United States Patent Application Publication, 2019/0019162, hereinafter referred to as Yang) in view of Tucker et al. (US Patent Application Publication, 2012/0150956, hereinafter referred to as Tucker) in further view of Takao et al. (United States Patent Application Publication, 2014/0072277, hereinafter referred to as Takao). See the updated rejection below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed systems in claims 1, 3-4, 6-12 and 14-18 and 20; and the method in claim 19 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1, 3-4, 6-12 and 14-20.

In accordance with Step 2A, Prong One, claims 1, 3-4, 6-12 and 14-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

	Stores reservation information concerning at least one resource;
acquires … the reservation information … 
determine whether to set a user-set priority mode in which individuals items of the reservation information are not disclosed only when the reservation information is set to non-disclosure or a forcible mode in which the individual items of the reservation information are forcibly not disclosed even if the reservation information is not set to non-disclosure, and send a determination result as setup information,
	determine whether the individual items of information included in the reservation information are to be made non-disclosure based on the setup information that includes non-disclosure set information indicating a target non-disclosure item of the reservation information, the target non-disclosure item identifying an individual item of information to be made non-disclosure and a display method for displaying the target non-disclosure item included in the reservation information, 
	generate modified display content of the reservation information in accordance with the display method specified by the non-disclosure setup information, the display method specifying modification of data of the target non-disclosure item included in the reservation information by deleting the data of the target non-disclosure item, or replacing the data of the target non-disclosure item with fixed notation, and
display the modified content of the reservation information 

	The aforementioned claim limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). Specifically, the set-up, acquisition and modification of reservation information is for “a reservation person who reserves the meeting room” (See Specification, ¶0003). Therefore, the manipulation of reservation information for display is a means of organizing human activity.

In accordance with Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a “hardware server including at least one information processing apparatus;” “hardware information processing terminal;” “hardware information processing terminal being installed for each of the at least one resources and including a display panel, wherein the hardware server executes program instructions that cause circuitry of the hardware server;” “the hardware information processing terminal executes program instructions that cause another circuitry of the hardware information processing terminal;” “display panel of the hardware information processing terminal;” “a resource reservation system including a server system including an information processing apparatus;” “a server system including at least one hardware information processing apparatus;” and “hardware information processing terminal through a network that is installed at each of the at least one resource and that includes a display panel, the server system comprising: a memory… and a circuitry” for transmitting and receiving data (i.e. acquires… the reservation information;  transmitting the reservation information and the setup information; etc.); processing data (i.e. “determine whether to set a user-set priority mode…;” etc.); storing data (i.e. stores reservation information concerning at least one resource; stores reservation for at least one resource; storing non-disclosure information  specifies the individual items of information to be made non-disclosure; etc.); displaying data (i.e. displays the reservation information; displaying the non-disclosure item included in the reservation information; displays the modified display content of the reservation information; etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer to receive, process, store and display the data resulting from this kind of organizational analysis merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.

In accordance with Step 2B, the claim recites the additional elements – “hardware server including at least one information processing apparatus;” “hardware information processing terminal;” “hardware information processing terminal being installed for each of the at least one resources and including a display panel, wherein the hardware server executes program instructions that cause circuitry of the hardware server;” “the hardware information processing terminal executes program instructions that cause another circuitry of the hardware information processing terminal;” “display panel of the hardware information processing terminal;” “a resource reservation system including a server system including an information processing apparatus;” “a server system including at least one hardware information processing apparatus;” and “hardware information processing terminal through a network that is installed at each of the at least one resource and that includes a display panel, the server system comprising: a memory… and a circuitry.” When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

Claims 3-4; 6-12; 14-18 and 21-22 recite limitations which further limit receiving, transmitting, processing, displaying and storing reservation non-disclosure information.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 6-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (United States Patent Application Publication, 2019/0019162, hereinafter referred to as Yang) in view of Tucker et al. (US Patent Application Publication, 2012/0150956, hereinafter referred to as Tucker) in further view of Takao et al. (United States Patent Application Publication, 2014/0072277, hereinafter referred to as Takao).

As per Claim 1, Yang discloses a resource reservation system comprising: 

a)	a hardware server including at least one information processing apparatus that stores reservation information concerning at least one resource (Yang: Fig.1 and 0026-0029: Server with scheduling information storage stores scheduling and meeting reservation information for a user and an associated conference room.); and 

b)	a hardware information processing terminal that acquires and displays the reservation information from the hardware server, the hardware information processing terminal being installed for each of the at least one resource and including a display panel, the hardware server executes program instructions that cause circuitry of the hardware server to… send a determination result as setup information to the hardware information processing terminal, the hardware information processing terminal executes program instructions that cause circuitry of the hardware information processing terminal to determine whether… information included in the reservation information are to be made non-disclosure based on setup information that includes non-disclosure setup information indicating a target non-disclosure item of the reservation information,… and a display method for displaying the target non-disclosure item included in the reservation information (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.),

d)	display the… display content of the reservation information on the display panel of the hardware information processing terminal (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room).).

Yang does not explicitly disclose; however, Tucker discloses:

b)	determine whether to set a user-set priority mode in which individuals items of the reservation information are not disclosed only when the reservation information is set to non-disclosure or a forcible mode in which the individual items of the reservation information are forcibly not disclosed even if the reservation information is not set to non-disclosure (Tucker: Figs. 9A-9G and ¶0058-0059: A set may
mark meeting details as "private" even if the meeting organizer has not marked the actual meeting invitation as private. Selected pieces of information pertaining to a private meeting may be private (e.g., NO meeting details; SOME meeting details, such as, showing subject of "private meeting;" or ALL meeting details and subject).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Tucker’s private meeting information because the references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Tucker’s private meeting information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Yang does not explicitly disclose; however, Takao discloses:

b)	determine whether the individual items of information included in the reservation information are to be made non-disclosure based on the setup information that includes non-disclosure setup information indicating a target non-disclosure item of the reservation information, the target non-disclosure item identifying an individual item of information to be made non-disclosure (Takao: ¶0233-0234: Each individual piece of reservation information of a calendar may be set to public or nonpublic. A user can set up reservation information to nonpublic by unmarking the public button.).

c)	generate modified display content of the reservation information in accordance with the display method specified by the non-disclosure setup information, the display method specifying modification of data of the target non-disclosure item included in the reservation information by deleting the data of the target non-disclosure item, or replacing the data of the target non-disclosure item with fixed notation, and d) modified display content (Takao: ¶0199-0200 and 0233-0234: Each individual piece of reservation information of a calendar may be set to public or nonpublic. A user can set up reservation information to nonpublic by unmarking the public button. Information in a calendar can be edited by modification, addition, deletion, etc.), and

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Takao’s manipulation of concealed calendar and scheduling information because the
references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Takao’s manipulation of concealed calendar and scheduling information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites limitations already addressed by the rejection of claim 1; therefore, the same rejection applies.

Claim 20 recites limitations already addressed by the rejection of claim 1; therefore, the same rejection applies. Yang also discloses a server system including at least one hardware information processing apparatus that transmits reservation information concerning at least one resource to hardware information processing terminal through a network that is installed at each of the least one resource that includes a display panel, the server system comprising: a memory performing as a non-disclosure information memory means for storing non-disclosure information that is to be made non-disclosure (Yang: Fig. 1 and ¶0047-0051: A system includes a memory and processor coupled through a network with a control panel installed for a conference room [hardware information processing terminal]. See ¶0029-0032, where the system stores the scheduled meeting information that can be locked from being displayed on a control panel.); and a circuitry performing as, a non-disclosure processing means for creating, when the reservation information contains the non-disclosure information stored in the non-disclosure information memory means, the setup information in which a display method for displaying the reservation information is set, and also performing as a transmission means for transmitting the reservation information and the setup information to the hardware information processing terminal (Yang: Fig. 1 and  ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel.).

As per Claim 3, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the program instructions further cause the another circuitry of the hardware information processing terminal to display the… display content of the reservation information based on…reservation information acquired from the hardware server (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint.).

Yang does not explicitly disclose; however, Takao discloses modified display content and modified reservation information (Takao: ¶0199-0200 and 0233-0234: Each individual piece of reservation information of a calendar may be set to public or nonpublic. A user can set up reservation information to nonpublic by unmarking the public button. Information in a calendar can be edited by modification, addition, deletion, etc.), and

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Takao’s manipulation of concealed calendar and scheduling information because the
references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Takao’s manipulation of concealed calendar and scheduling information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information contains a reservation information item of the reservation information that is changed and then the hardware information processing terminal displays the changed reservation information on the display panel (Yang: ¶0019: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. Examiner notes since the conference room is the entity being reserved, it serves as a reservation item. Examiner also notes that the selection of the “lock a meeting option” modifies the set-up meeting reservation information in order to change the way the reservation information is displayed.).

As per Claim 6, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information indicates that the target non-disclosure item is a meeting name contained in the reservation information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 7, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information indicates that the target non-disclosure item is a reservation person name item contained in the reservation information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0028 where the set-up meeting information includes locked names of invited participants, which are required to keep confidential.).

As per Claim 8, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information indicates that the target non-disclosure item is a participant name item contained in the reservation information is made non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0028 where the set-up meeting information includes locked names of invited participants, which are required to keep confidential.).

As per Claim 9, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information indicates that the target non-disclosure item is a reservation person affiliation name item contained in the reservation information is made non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. an affiliation name for the meeting for the invited participants – Engine Operations Team meeting), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 10, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the setup information indicates that the target non-disclosure item is a participant affiliation name item contained in the reservation information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. an affiliation name for the meeting for the invited participants – Engine Operations Team meeting), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 11, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the hardware server includes a memory storing non-disclosure information that specifies the … information to be made non-disclosure, and executes program instructions that cause circuitry of the hardware server to generate the setup information in a case where the reservation information contains the non-disclosure information stored in the non-disclosure information memory means (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the “locked” information of scheduling information storage. A control panel can receive the stored scheduling information directly from the videoconference server to be displayed on a control panel [hardware information processing terminal]. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint.).

Yang does not explicitly disclose; however, Takao discloses the individual items of information to be made non-disclosure (Takao: ¶0233-0234: Each individual piece of reservation information of a calendar may be set to public or nonpublic. A user can set up reservation information to nonpublic by unmarking the public button.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Takao’s manipulation of concealed calendar and scheduling information because the
references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Takao’s manipulation of concealed calendar and scheduling information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 11, wherein the stored non-disclosure information is associated with a meeting room (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the information of scheduling information storage.).

As per Claim 14, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein the program instructions further cause the circuitry of the hardware information processing terminal to refer to a memory storing the non-disclosure information specifies the… information to be made non-disclosure…. the reservation information to indicate the target non-disclosure item associated with the non-disclosure information contained in the reservation information acquired from the hardware server (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the “locked” information of scheduling information storage. A control panel can receive the stored scheduling information directly from the videoconference server to be displayed on a control panel [hardware information processing terminal]. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [predetermined information made non-disclosure]. See Fig. 2B for the one or more meeting target identifiers associated with a locked meeting.).   

Yang does not explicitly disclose; however, Takao discloses the individual items of information to be made non-disclosure in association with the target non-disclosure item to be made non-disclosure from among items of the reservation information (Takao: ¶0233-0234: Each individual piece of reservation information of a calendar may be set to public or nonpublic. A user can set up reservation information to nonpublic by unmarking the public button.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Takao’s manipulation of concealed calendar and scheduling information because the
references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Takao’s manipulation of concealed calendar and scheduling information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to Claim 14, wherein the program instructions further cause the circuitry of the hardware information processing terminal to receive registration of the non-disclosure information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. The lock option for a meeting suppresses it from being displayed on the control panel. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint.).

As per Claim 16, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to Claim 15, wherein the program instructions further cause the circuitry of the hardware information processing terminal to receive an association between the non-disclosure information and the target non-disclosure item and registers the association in the memory (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the information of scheduling information storage. The meeting information is displayed on a control panel [hardware information processing terminal]. The lock option for a meeting suppresses it from being displayed on the control panel. When the user has selected the lock option, one or more of the meeting identifiers is associated with the lock option. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint.).

As per Claim 17, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to Claim 15, wherein the program instructions further cause the circuitry of the hardware information processing terminal to display a display component that receives registration of the non-disclosure information on a screen on which the reservation information is displayed (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0035 and ¶0041 where the control panel communicates with local endpoint and the conferencing service sends instructions to the local endpoint.).

As per Claim 18, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 14, wherein the hardware information processing terminal makes, when the non-disclosure target item is an item of a meeting name contained in the reservation information, a meeting name set in the meeting name field non-disclosure (Yang: Figs. 2A-2B and ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting. See fields in Fig. 2A-Fig. 2B.).

As per Claim 21, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1, wherein one of the user-set priority mode or the forcible mode is set for each of the at least one resource (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. A user who has selected the lock option for a meeting will suppress the display from displaying any meeting information.).

As per Claim 22, Yang in view of Tucker in further view of Takao discloses the resource reservation system according to claim 1.

Yang does not explicitly disclose; however, Tucker discloses wherein the forcible mode is set as a default setting for the at least one resource in a case where neither the user-set priority mode nor the forcible mode is set (Tucker: Figs. 9A-9G and ¶0058-0059: A set may mark meeting details as "private" even if the meeting organizer has not marked the actual meeting invitation as private. Selected pieces of information pertaining to a private meeting may be private (e.g., NO meeting details; SOME meeting details, such as, showing subject of "private meeting;" or ALL meeting details and subject).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Yang with Tucker’s private meeting information because the references are analogous/compatible since each is directed toward features for maintaining confidentiality in scheduling information, and because incorporating Tucker’s private meeting information in Yang would have served Yang’s pursuit of keeping reservation and meeting information confidential (See Yang, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683